Case 3:21-cv-00531-HEH Document 1 Filed 08/16/21 Page 1 of 11 PageID# 40




                                                            3:21cv00531
Case 3:21-cv-00531-HEH Document 1 Filed 08/16/21 Page 2 of 11 PageID# 41
Case 3:21-cv-00531-HEH Document 1 Filed 08/16/21 Page 3 of 11 PageID# 42
Case 3:21-cv-00531-HEH Document 1 Filed 08/16/21 Page 4 of 11 PageID# 43
Case 3:21-cv-00531-HEH Document 1 Filed 08/16/21 Page 5 of 11 PageID# 44
Case 3:21-cv-00531-HEH Document 1 Filed 08/16/21 Page 6 of 11 PageID# 45
Case 3:21-cv-00531-HEH Document 1 Filed 08/16/21 Page 7 of 11 PageID# 46
Case 3:21-cv-00531-HEH Document 1 Filed 08/16/21 Page 8 of 11 PageID# 47
Case 3:21-cv-00531-HEH Document 1 Filed 08/16/21 Page 9 of 11 PageID# 48
Case 3:21-cv-00531-HEH Document 1 Filed 08/16/21 Page 10 of 11 PageID# 49
Case 3:21-cv-00531-HEH Document 1 Filed 08/16/21 Page 11 of 11 PageID# 50
